DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed August 25, 2022. Claims 1 – 5, 7 – 15, and 17 – 22 are currently pending and considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 5, 7 – 15, 17, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim(s) 18 – 20 have been fully considered but they are not persuasive. Applicant argues that, “Independent claims 11 and 18 have been amended to recite substantially the same recitation as amended claim 1,” however independent claim 1 recites “receiving an indication that a second device is to emit a signal that is triggered by the first device,” which is not substantially similar to “determining that the first device is to emit a signal triggered by the first device” of amended claim 18. Since Applicant’s arguments do not apply to claim 18 as amended and claim 18 as amended is taught by Eiche as detailed in the rejection below, the rejection is maintained and made Final. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant states that support for the amendments can be found at least in paragraphs [0017] – [0020], [0030], and [0039]. However, after review of the aforementioned paragraphs and the specification as a whole, the specification only supports a first device “triggering” a second device and not for the limitation “determining that the first device is to emit a signal triggered by the first device” of Claims 18 – 20. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Since the specification only supports a first device “triggering” a second device to emit a signal it is unclear as to what is meant by a first device “triggering” itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 7, 9 – 12, 14, 15, 17, 21, and 22  is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Keipert et al. (US 2016/0342379 A1), hereinafter Keipert.

Claim 1: Keipert discloses a method, comprising: 
at a first device: generating audio output (see at least, “In general, the systems and methods disclosed herein provide for adjusting a volume level of an electronic device, and more specifically, for adjusting the volume level of sound being output from the electronic device when presence of another sound is detected. Merely by way of example, upon detection of a desirable sound, such as a remote-control beeping during a remote-control-find-operation, a television and/or speakers outputting other sounds may be muted and/or otherwise turned down to prevent the desired sound from being masked and therefore missed. In some aspects, the systems and methods disclosed herein may be implemented in conjunction with a home automation system, whereby multiple devices are in operative communication with one another via various home automation network protocols, engines, and so on. Such home automation features may be provided for by a television, television receiver, and/or an overlay device which may be in operative communication with the television receiver, to generate and send volume-level adjustment instructions to multiple electronic devices via the network. Other examples are possible. For instance, devices may receive volume adjustment instructions via other wired and/or wireless communication channels, and/or a combination of such channels,” Keipert [0020], “In practice, the present systems and methods may offer various benefits. For example, present systems and methods may provide automatic muting and/or volume adjustments upon detection of specific, predetermined events. In an example described hereinbelow, the systems and methods may aid in a remote control find operation for locating a lost remote control, or any other electronic device in which an audial emitter, finder, and/or locator feature is provided,” Keipert [0021], “Still referring to FIG. 2, regardless of whether television receiver 150 is itself configured to provide home automation functionality and output home automation input for display via display device 160 or such home automation functionality is provided via overlay device 251, home automation information may be presented by display device 160 while television programming is also being presented by display device 160,” Keipert [0040]); 
receiving an indication that a second device is to emit a signal that is triggered by the first device (see at least, “The method 400 may include receiving user input for a remote find operation (step 402), where the user input may be indicative of triggering the remote find operation to locate a remote control,” Keipert [0103], “Further, the method 400 may include instructing the remote control to emit a sound (step 404). For example, in response to receiving the user input, the method 400 may include sending, by the television receiver, a remote find instruction to the remote control, whereby the remote find instruction triggers the remote control to emit a beeping sound. In some examples, the television receiver may trigger the remote control to emit other signals, such as flashing lights and/or a particular sound profile,” Keipert [0104]); 
determining whether the signal is an audible signal (see at least, “In some cases, the method 400 may include determining which home automation devices are outputting sound and/or their current volume level. For instance, the television receiver may, in response to the user input, determine a sound level being output by a home automation device. The television receiver may compare the sound level to a threshold sound level, and/or generate the quiet instruction based on the comparison. Further, the method 400 may include, in response to the user input, determining one or more additional home automation devices that are currently outputting sound, and/or sending, by the television receiver, additional temporary quiet instructions to the determined additional home automation devices. In still other cases, the method 400 may include, in response to the user input, determining, by the television receiver, one or more additional home automation devices that are currently outputting sound above a threshold level, and sending, by the television receiver, additional temporary quiet instructions to the determined additional home automation devices that are currently outputting sound above the threshold level,” Keipert [0108], “It is noted that although a remote control find operation is discussed herein, any instance where a desired sound is being output from a device while in the presence of other sound output from other devices, such as a televisions and/or speakers, may benefit from the systems and methods described herein. For instance, turning to FIG. 6, another example method 600 for adjusting a volume level of a home automation device is shown. It is contemplated that the method 600 is performed by home automation engine 311, and/or more particularly, by volume controls engine 350. As described above, such features may be provided for by television receiver 150, television receiver 300, and/or overlay device 251, or a combination thereof. It is noted that the method may include additional steps, and that any of the steps presented herein may be rearranged, optional and/or modified to include other steps and/or features described in this application,” Keipert [0115], “The method 600 may include determining an onset of a desired sound (step 602). For instance, the method 600 may determining that a remote control find operation, and/or any other audial-based device finder, is initiated and/or about to emit sound for locating the device,” Keipert [0116]); 
adjusting the audio output from a first state to a second state based at least on determining that the second device is to emit the audible signal (see at least, “The method 400 may include instructing other electronic devices, such as another home automation device, to reduce sound during the remote find operation (step 406). For example, the method 400 may include, in response to receiving the user input, sending, by the television receiver, a temporary quiet instruction to the home automation device. In some examples, sending the temporary quiet instruction may be performed simultaneously, immediately before, and/or immediately after sending the remote find instruction to the remote control at step 404. The quiet instruction may initiate a lowering of the volume level of the home automation device such that any sound being output from the home automation device does not cover up or otherwise interfere with sound being emitted from the remote control as a part of the remote find operation. In some cases, the quiet instruction initiates the lowering of the volume level of the home automation device to a muted volume level,” Keipert [0105]); 
identifying a predetermined condition (see at least, “Further shown in FIG. 4, the method 400 may include ceasing the remote find operation (step 408). For instance, the method 400 may include receiving, by the television receiver, an indication from the remote control to end the remote find operation. Such indications may be generated by a user pressing a button on the remote control to indicate that it has been found. In another example, the user may wish to end the remote find operation without having located the remote control. Such indications may be provided by the user depressing a button on the television receiver, television, and/or overlay device. In another aspect, such indications to end the remote find operation may be transmitted by a user to the television receiver via the mobile device. Still, in other examples, ceasing the remote find operation may be based on a passage of a predetermined period of time, such as five minutes, whereupon the remote find operation may be reinstated upon receiving additional user input,” Keipert [0109]); and 
adjusting the audio output from the second state to the first state based on at least the predetermined condition (see at least, “The method 400 may include instructing other electronic devices, such as another home automation device, to reduce sound during the remote find operation (step 406). For example, the method 400 may include, in response to receiving the user input, sending, by the television receiver, a temporary quiet instruction to the home automation device. In some examples, sending the temporary quiet instruction may be performed simultaneously, immediately before, and/or immediately after sending the remote find instruction to the remote control at step 404. The quiet instruction may initiate a lowering of the volume level of the home automation device such that any sound being output from the home automation device does not cover up or otherwise interfere with sound being emitted from the remote control as a part of the remote find operation. In some cases, the quiet instruction initiates the lowering of the volume level of the home automation device to a muted volume level,” Keipert [0105], “In some cases, the method 400 may include instructing electronic devices to resume sound (410). For instance, the method may include determining, by the television receiver, a defined period of time has passed since sending the remote find instruction to the remote control. Based on the determination, the television receiver may send a resume instruction to the home automation device to return the lowered volume level to an original volume level. In another example, based on indication from a user to end the remote find operation, the method 400 may include sending, by the television receiver, the resume instruction to the home automation device to return the lowered or muted volume level to an original volume level. Such resume instructions may be transmitted to the home automation device utilizing the same communication pathways for transmitting the quiet instructions at step 406. It is noted that this step, and/or any of the other steps presented in any method of this disclosure, may be optional. For instance, temporary quiet instructions may indicate a predetermined period of time for maintaining the lowered or muted volume level at the home automation device, where after passage of the predetermined period of time, the home automation device automatically resumes its original volume output. In that case, resume instructions may not be sent from the television receiver. Other examples are possible,” Keipert [0110]).

Claim 2: Keipert discloses the method of claim 1, wherein adjusting the audio output from the first state to the second state comprises adjusting a volume parameter for the audio output from a first value to a second value (see at least, “The method 400 may include instructing other electronic devices, such as another home automation device, to reduce sound during the remote find operation (step 406). For example, the method 400 may include, in response to receiving the user input, sending, by the television receiver, a temporary quiet instruction to the home automation device. In some examples, sending the temporary quiet instruction may be performed simultaneously, immediately before, and/or immediately after sending the remote find instruction to the remote control at step 404. The quiet instruction may initiate a lowering of the volume level of the home automation device such that any sound being output from the home automation device does not cover up or otherwise interfere with sound being emitted from the remote control as a part of the remote find operation. In some cases, the quiet instruction initiates the lowering of the volume level of the home automation device to a muted volume level,” Keipert [0105]).

Claim 3: Keipert discloses the method of claim 1, wherein adjusting the audio output from the first state to the second state comprises muting the audio output (see at least, “In some cases, the quiet instruction initiates the lowering of the volume level of the home automation device to a muted volume level,” Keipert [0105]); 

Claim 7: Keipert discloses the method of claim 1, wherein generating audio output includes transmitting audio data to an accessory device via a short-range communication protocol (see at least, “The method 400 may include instructing other electronic devices, such as another home automation device, to reduce sound during the remote find operation (step 406). For example, the method 400 may include, in response to receiving the user input, sending, by the television receiver, a temporary quiet instruction to the home automation device. In some examples, sending the temporary quiet instruction may be performed simultaneously, immediately before, and/or immediately after sending the remote find instruction to the remote control at step 404. The quiet instruction may initiate a lowering of the volume level of the home automation device such that any sound being output from the home automation device does not cover up or otherwise interfere with sound being emitted from the remote control as a part of the remote find operation. In some cases, the quiet instruction initiates the lowering of the volume level of the home automation device to a muted volume level,” Keipert [0105], “It is contemplated that a variety of methods for communication the temporary quiet instructions to the home automation device, and/or a plurality of home automation devices, may be utilized. In a particular example, the television receiver may be in operative, bi-directional communication with a network of home automation devices via a home automation network. In other examples, the television receiver may be connected to the home automation network via the overlay device. It is contemplated that wireless communication pathways and wired communication pathways may be implemented. For instance, the television receiver may relay HDMI-CEC commands or instructions via an HDMI link between the television receiver, speakers, and/or television. In another example, the instructions may be relayed to one or more devices via Bluetooth communications. In still other examples, instructions may be relayed by the television receiver via a plurality of different communication pathways,” Keipert [0106]).

Claim 9: Keipert discloses the method of claim 1, wherein the predetermined condition is based on an indication of user input, wherein the user input is received at one of the first device or the second device (see at least, “Further shown in FIG. 4, the method 400 may include ceasing the remote find operation (step 408). For instance, the method 400 may include receiving, by the television receiver, an indication from the remote control to end the remote find operation. Such indications may be generated by a user pressing a button on the remote control to indicate that it has been found. In another example, the
user may wish to end the remote find operation without having located the remote control. Such indications may be provided by the user depressing a button on the television receiver, television, and/or overlay device. In another aspect, such indications to end the remote find operation may be
transmitted by a user to the television receiver via the mobile device. Still, in other examples, ceasing the remote find operation may be based on a passage of a predetermined period of time, such as five minutes, whereupon the remote find operation may be reinstated upon receiving additional user input,” Keipert [0109]).

Claim 10: Keipert discloses the method of claim 1, wherein the predetermined condition is based on one or more of a location of the first device, a location of the second device, or a timer (see at least, “Further shown in FIG. 4, the method 400 may include ceasing the remote find operation (step 408). For instance, the method 400 may include receiving, by the television receiver, an indication from the remote control to end the remote find operation. Such indications may be generated by a user pressing a button on the remote control to indicate that it has been found. In another example, the user may wish to end the remote find operation without having located the remote control. Such indications may be provided by the user depressing a button on the television receiver, television, and/or overlay device. In another aspect, such indications to end the remote find operation may be transmitted by a user to the television receiver via the mobile device. Still, in other examples, ceasing the remote find operation may be based on a passage of a predetermined period of time, such as five minutes, whereupon the remote find operation may be reinstated upon receiving additional user input,” Keipert [0109]).

Claim 11: Keipert discloses a first device (see at least, Keipert FIG. 3), comprising: a transceiver configured to establish one of a network connection or a peer-to-peer connection (see at least, “Network interface 320 of FIG. 3 may be used to communicate via an alternate communication channel with a television service provider, if such communication channel is available. A communication channel may be via satellite (which may be unidirectional to television receiver 300) and the alternate communication channel (which may be bidirectional) may be via a network, such as the Internet. Data may be transmitted from television receiver 300 to a television service provider system and from the television service provider system to television receiver 300. Information may be transmitted and/or received via network interface 320. For instance, instructions from a television service provider may also be received via network interface 320, if connected with the Internet. Besides the primary communication channel being satellite, cable network, an IP-based network, or broadcast network may be used. Network interface 320 may permit wireless communication with one or more types of networks, including using home automation network protocols and wireless network protocols. Also, wired networks may be connected to and communicated with via network interface 320. Device interface 321 may represent a USB port or some other form of communication port that permits communication with a communication device,” Keipert [0084]); and a processor configured to perform operations (see at least, “As shown in FIG. 3, television receiver 300 may be incorporated as part of a television, such as display device 160 of FIG. 1. Television receiver 300 may include: processors 310 (which may include control processor 310-1, tuning management processor 310-2, and possibly additional processors), tuners 315, network interface 320, nontransitory computer-readable storage medium 325, electronic programming guide (EPG) database 330, television interface 335, digital video recorder (DVR) database 345 (which may include provider-managed television programming storage and/or user-defined television programming), on-demand programming database 327, home automation settings database 347, home automation script database 348, security device 360, and/or descrambling engine 365. In another aspect, the television receiver 300 may include a volume controls engine 350, which may be provided for in the storage medium 325 and/or the control processor 310-1, such as the home automation engine 311 of the control processor 310-1,” Keipert [0078], “Control processor 310-1 may also communicate with network interface 320, device interface 321, and/or a remote control interface. Control processor 310-1 may handle incoming data from network interface 320 and device interface 321, which may receive input from a remote control. Additionally, control processor 310-1 may be configured to output data via network interface 320,” Keipert [0081]) comprising: 
generating audio output (see at least, “In general, the systems and methods disclosed herein provide for adjusting a volume level of an electronic device, and more specifically, for adjusting the volume level of sound being output from the electronic device when presence of another sound is detected. Merely by way of example, upon detection of a desirable sound, such as a remote-control beeping during a remote-control-find-operation, a television and/or speakers outputting other sounds may be muted and/or otherwise turned down to prevent the desired sound from being masked and therefore missed. In some aspects, the systems and methods disclosed herein may be implemented in conjunction with a home automation system, whereby multiple devices are in operative communication with one another via various home automation network protocols, engines, and so on. Such home automation features may be provided for by a television, television receiver, and/or an overlay device which may be in operative communication with the television receiver, to generate and send volume-level adjustment instructions to multiple electronic devices via the network. Other examples are possible. For instance, devices may receive volume adjustment instructions via other wired and/or wireless communication channels, and/or a combination of such channels,” Keipert [0020], “In practice, the present systems and methods may offer various benefits. For example, present systems and methods may provide automatic muting and/or volume adjustments upon detection of specific, predetermined events. In an example described hereinbelow, the systems and methods may aid in a remote control find operation for locating a lost remote control, or any other electronic device in which an audial emitter, finder, and/or locator feature is provided,” Keipert [0021], “Still referring to FIG. 2, regardless of whether television receiver 150 is itself configured to provide home automation functionality and output home automation input for display via display device 160 or such home automation functionality is provided via overlay device 251, home automation information may be presented by display device 160 while television programming is also being presented by display device 160,” Keipert [0040]); 
receiving an indication that a second device is to emit a signal that is triggered by the first device (see at least, “The method 400 may include receiving user input for a remote find operation (step 402), where the user input may be indicative of triggering the remote find operation to locate a remote control,” Keipert [0103], “Further, the method 400 may include instructing the remote control to emit a sound (step 404). For example, in response to receiving the user input, the method 400 may include sending, by the television receiver, a remote find instruction to the remote control, whereby the remote find instruction triggers the remote control to emit a beeping sound. In some examples, the television receiver may trigger the remote control to emit other signals, such as flashing lights and/or a particular sound profile,” Keipert [0104]); 
determining whether the signal is an audible signal (see at least, “In some cases, the method 400 may include determining which home automation devices are outputting sound and/or their current volume level. For instance, the television receiver may, in response to the user input, determine a sound level being output by a home automation device. The television receiver may compare the sound level to a threshold sound level, and/or generate the quiet instruction based on the comparison. Further, the method 400 may include, in response to the user input, determining one or more additional home automation devices that are currently outputting sound, and/or sending, by the television receiver, additional temporary quiet instructions to the determined additional home automation devices. In still other cases, the method 400 may include, in response to the user input, determining, by the television receiver, one or more additional home automation devices that are currently outputting sound above a threshold level, and sending, by the television receiver, additional temporary quiet instructions to the determined additional home automation devices that are currently outputting sound above the threshold level,” Keipert [0108], “It is noted that although a remote control find operation is discussed herein, any instance where a desired sound is being output from a device while in the presence of other sound output from other devices, such as a televisions and/or speakers, may benefit from the systems and methods described herein. For instance, turning to FIG. 6, another example method 600 for adjusting a volume level of a home automation device is shown. It is contemplated that the method 600 is performed by home automation engine 311, and/or more particularly, by volume controls engine 350. As described above, such features may be provided for by television receiver 150, television receiver 300, and/or overlay device 251, or a combination thereof. It is noted that the method may include additional steps, and that any of the steps presented herein may be rearranged, optional and/or modified to include other steps and/or features described in this application,” Keipert [0115], “The method 600 may include determining an onset of a desired sound (step 602). For instance, the method 600 may determining that a remote control find operation, and/or any other audial-based device finder, is initiated and/or about to emit sound for locating the device,” Keipert [0116]); 
adjusting the audio output from a first state to a second state based at least on determining that the second device is to emit the audible signal (see at least, “The method 400 may include instructing other electronic devices, such as another home automation device, to reduce sound during the remote find operation (step 406). For example, the method 400 may include, in response to receiving the user input, sending, by the television receiver, a temporary quiet instruction to the home automation device. In some examples, sending the temporary quiet instruction may be performed simultaneously, immediately before, and/or immediately after sending the remote find instruction to the remote control at step 404. The quiet instruction may initiate a lowering of the volume level of the home automation device such that any sound being output from the home automation device does not cover up or otherwise interfere with sound being emitted from the remote control as a part of the remote find operation. In some cases, the quiet instruction initiates the lowering of the volume level of the home automation device to a muted volume level,” Keipert [0105]); 
identifying a predetermined condition (see at least, “Further shown in FIG. 4, the method 400 may include ceasing the remote find operation (step 408). For instance, the method 400 may include receiving, by the television receiver, an indication from the remote control to end the remote find operation. Such indications may be generated by a user pressing a button on the remote control to indicate that it has been found. In another example, the user may wish to end the remote find operation without having located the remote control. Such indications may be provided by the user depressing a button on the television receiver, television, and/or overlay device. In another aspect, such indications to end the remote find operation may be transmitted by a user to the television receiver via the mobile device. Still, in other examples, ceasing the remote find operation may be based on a passage of a predetermined period of time, such as five minutes, whereupon the remote find operation may be reinstated upon receiving additional user input,” Keipert [0109]); and 
adjusting the audio output from the second state to the first state based on the predetermined condition (see at least, “The method 400 may include instructing other electronic devices, such as another home automation device, to reduce sound during the remote find operation (step 406). For example, the method 400 may include, in response to receiving the user input, sending, by the television receiver, a temporary quiet instruction to the home automation device. In some examples, sending the temporary quiet instruction may be performed simultaneously, immediately before, and/or immediately after sending the remote find instruction to the remote control at step 404. The quiet instruction may initiate a lowering of the volume level of the home automation device such that any sound being output from the home automation device does not cover up or otherwise interfere with sound being emitted from the remote control as a part of the remote find operation. In some cases, the quiet instruction initiates the lowering of the volume level of the home automation device to a muted volume level,” Keipert [0105], “In some cases, the method 400 may include instructing electronic devices to resume sound (410). For instance, the method may include determining, by the television receiver, a defined period of time has passed since sending the remote find instruction to the remote control. Based on the determination, the television receiver may send a resume instruction to the home automation device to return the lowered volume level to an original volume level. In another example, based on indication from a user to end the remote find operation, the method 400 may include sending, by the television receiver, the resume instruction to the home automation device to return the lowered or muted volume level to an original volume level. Such resume instructions may be transmitted to the home automation device utilizing the same communication pathways for transmitting the quiet instructions at step 406. It is noted that this step, and/or any of the other steps presented in any method of this disclosure, may be optional. For instance, temporary quiet instructions may indicate a predetermined period of time for maintaining the lowered or muted volume level at the home automation device, where after passage of the predetermined period of time, the home automation device automatically resumes its original volume output. In that case, resume instructions may not be sent from the television receiver. Other examples are possible,” Keipert [0110]).

Claim 12: Keipert discloses the first device of claim 11, wherein adjusting the audio output from the first state to the second state comprises one of i) adjusting a volume parameter for the audio output from a first value to a second value or ii) muting the audio output (see at least, “The method 400 may include instructing other electronic devices, such as another home automation device, to reduce sound during the remote find operation (step 406). For example, the method 400 may include, in response to receiving the user input, sending, by the television receiver, a temporary quiet instruction to the home automation device. In some examples, sending the temporary quiet instruction may be performed simultaneously, immediately before, and/or immediately after sending the remote find instruction to the remote control at step 404. The quiet instruction may initiate a lowering of the volume level of the home automation device such that any sound being output from the home automation device does not cover up or otherwise interfere with sound being emitted from the remote control as a part of the remote find operation. In some cases, the quiet instruction initiates the lowering of the volume level of the home automation device to a muted volume level,” Keipert [0105]).

Claim 14: Keipert discloses the first device of claim 11, the operations further comprising: receiving the audible signal emitted by the second device; generating further audio output based on at least the received audible signal (see at least, “Such sound profiles may be preset to indicate a location or distance of the remote control from the television receiver. For instance, the television receiver may instruct the remote control to output short quick beeps upon determining that the remote control
is within a predefined close range of the television receiver, such as in a same room of the television receiver. In another example, the television receiver may instruct the remote control to output long, slow beeps upon determining that the remote control is outside the predefined close range, or in
another room. In another example, the television receiver may instruct the remote control to emit the sound at a particular decibel or volume level. Such volume levels may be dependent on a measure of a room's ambient noise, which may be determined by the television receiver, and/or on a distance of the remote control from the television receiver,” Keipert [0104]).

Claim 15: Keipert discloses the first device of claim 11, wherein the predetermined condition is based on at least an indication of user input and wherein the user input is received at one of the first device or the second device (see at least, “Further shown in FIG. 4, the method 400 may include ceasing the remote find operation (step 408). For instance, the method 400 may include receiving, by the television receiver, an indication from the remote control to end the remote find operation. Such indications may be generated by a user pressing a button on the remote control to indicate that it has been found. In another example, the user may wish to end the remote find operation without having located the remote control. Such indications may be provided by the user depressing a button on the television receiver, television, and/or overlay device. In another aspect, such indications to end the remote find operation may be transmitted by a user to the television receiver via the mobile device. Still, in other examples, ceasing the remote find operation may be based on a passage of a predetermined period of time, such as five minutes, whereupon the remote find operation may be reinstated upon receiving additional user input,” Keipert [0109]).

Claim 17: Keipert discloses the first device of claim 11, wherein generating audio output includes transmitting audio data to an accessory device via a short-range communication protocol (see at least, “The method 400 may include instructing other electronic devices, such as another home automation device, to reduce sound during the remote find operation (step 406). For example, the method 400 may include, in response to receiving the user input, sending, by the television receiver, a temporary quiet instruction to the home automation device. In some examples, sending the temporary quiet instruction may be performed simultaneously, immediately before, and/or immediately after sending the remote find instruction to the remote control at step 404. The quiet instruction may initiate a lowering of the volume level of the home automation device such that any sound being output from the home automation device does not cover up or otherwise interfere with sound being emitted from the remote control as a part of the remote find operation. In some cases, the quiet instruction initiates the lowering of the volume level of the home automation device to a muted volume level,” Keipert [0105], “It is contemplated that a variety of methods for communication the temporary quiet instructions to the home automation device, and/or a plurality of home automation devices, may be utilized. In a particular example, the television receiver may be in operative, bi-directional communication with a network of home automation devices via a home automation network. In other examples, the television receiver may be connected to the home automation network via the overlay device. It is contemplated that wireless communication pathways and wired communication pathways may be implemented. For instance, the television receiver may relay HDMI-CEC commands or instructions via an HDMI link between the television receiver, speakers, and/or television. In another example, the instructions may be relayed to one or more devices via Bluetooth communications. In still other examples, instructions may be relayed by the television receiver via a plurality of different communication pathways,” Keipert [0106]).

Claim 21: Keipert discloses the method of claim 7, wherein the audio data transmitted to the accessory device configures the accessory device to adjust an accessory device audio output from the first state to the second state, wherein the accessory device is a different device from the first device and the second device (see at least, “The method 400 may include instructing other electronic devices, such as another home automation device, to reduce sound during the remote find operation (step 406). For example, the method 400 may include, in response to receiving the user input, sending, by the television receiver, a temporary quiet instruction to the home automation device. In some examples, sending the temporary quiet instruction may be performed simultaneously, immediately before, and/or immediately after sending the remote find instruction to the remote control at step 404. The quiet instruction may initiate a lowering of the volume level of the home automation device such that any sound being output from the home automation device does not cover up or otherwise interfere with sound being emitted from the remote control as a part of the remote find operation. In some cases, the quiet instruction initiates the lowering of the volume level of the home automation device to a muted volume level,” Keipert [0105]).

Claim 22: Keipert discloses the first device of claim 17, wherein the audio data transmitted to the accessory device configures the accessory device to adjust an accessory device audio output from the first state to the second state, wherein the accessory device is a different device from the first device and the second device (see at least, “The method 400 may include instructing other electronic devices, such as another home automation device, to reduce sound during the remote find operation (step 406). For example, the method 400 may include, in response to receiving the user input, sending, by the television receiver, a temporary quiet instruction to the home automation device. In some examples, sending the temporary quiet instruction may be performed simultaneously, immediately before, and/or immediately after sending the remote find instruction to the remote control at step 404. The quiet instruction may initiate a lowering of the volume level of the home automation device such that any sound being output from the home automation device does not cover up or otherwise interfere with sound being emitted from the remote control as a part of the remote find operation. In some cases, the quiet instruction initiates the lowering of the volume level of the home automation device to a muted volume level,” Keipert [0105]).

Claim(s) 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Eiche et al. (US 2002/0137505 A1), hereinafter Eiche.

Claim 18: Eiche discloses a method comprising: at a first device (see at least, “With reference now to FIG. 14, a flow chart illustrating the operation of an audio detection subsystem 1200 in accordance with an embodiment of the present invention is illustrated. The system begins from an initial state 1400,” Eiche [0122]): 
determining that the first device is to emit a signal that is triggered by the first device (see at least, “Next, at step 1404, the subsystem 1200 determines whether a signal 1216 has been received from the telephone 102. If no signal has been received, it returns to the initial state 1400. Accordingly, the subsystem 1200, when operative, continually checks for a signal from the telephone 102. If a signal 1216 has been received from the telephone 102, the signal is processed (step 1408). As described above, the processing of the signal may include amplification, filtering, and pulse shaping. The frequency of the signal is then analyzed (step 1412),” Eiche [0122]); 
determining whether the signal is an audible signal (see at least, “At step 1416, the frequency analysis is used to determine whether the signal contains audible frequencies,” Eiche [0123]); 
transmitting a second signal that indicates to one or more other devices that the first device is to emit the audible signal (see at least, “If audible frequencies are detected, the audio detection subsystem 1200 may provide a mute signal or control signal to the vehicle entertainment system 373 (step 1420),” Eiche [0123], “Speakers 366 located within the automobile 302 may conveniently be utilized by the system 100 to provide an audible signal from the telephone 102. The speakers 366 may or may not be a part of the automobile's 302 audio entertainment system 373,” [0053]); and 
emitting the audible signal (see at least, “the entertainment system 373 is used to output the audible frequencies received from the telephone,” Eiche [0123]).

Claim 19: Eiche discloses the method of claim 18, wherein the second signal comprises a beacon message (see at least, “Generate mute signal and pass to entertainment system,” 1420, FIG. 14).

Claim 20: Eiche discloses the method of claim 18, wherein at least one of the one or more other devices adjusts an audio output based on at least the second signal (see at least, “the mute signal may disable or mute all inputs to the entertainment system 373,” Eiche [0123]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keipert in view of Hartung et al. (US 2018/0091913 A1), hereinafter Hartung.

Claim 4: Keipert discloses the method of claim 1, but does not disclose wherein adjusting the audio
output from the first state to the second state comprises preventing the audio output from including a
frequency range. However, Hartung discloses a similar audio playback setting for voice interaction
involving adjusting the audio output from the first state to the second state comprises preventing the
audio output from including a frequency range (see at least, “Like the human voice, music typically
covers a broad frequency spectrum. However, the relatively narrow frequency bands that drive speech
comprehension are not as important to music consumption. Rhythm, timbre, and other compositional
factors of music can be preserved when frequencies within the music that correspond to the speech
bands are cut. As such, when music is being played while a voice input is spoken or a spoken response is
played back, frequencies of the music corresponding to the speech bands can be ducked (i.e.,
temporality reduced in volume) to improve the relative volume of the voice input or spoken response
within the speech bands to the music. This ducking may improve the signal-to-noise ratio without
significantly compromising the music playback (the "noise"),” Hartung [0021]). It would have been
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to
modify the muting of Keipert to only reducing “frequencies of the music corresponding to the speech
bands” as taught by Hartung thereby improving “the relative volume of the voice input or spoken
response with the speech bands to the music,” thus improving the signal-to-noise ratio without
significantly compromising the music playback (the "noise"),” Hartung [0021]).

Claim 5: Keipert and Hartung disclose the method of claim 4, wherein the frequency range is based on at least the signal the second device is to emit (see at least, “frequencies of the music corresponding to
the speech bands,” “spoken response with the speech bands,” Hartung [0021)).

Claim 13 is substantially similar in scope to claim 5 and therefore is rejected for the same reasons.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652